NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 14a0924n.06

                                           No. 14-3111

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                       FILED
                                                                                 Dec 12, 2014
UNITED STATES OF AMERICA,                               )                    DEBORAH S. HUNT, Clerk
                                                        )
       Plaintiff-Appellee,                              )
                                                        )   ON APPEAL FROM THE UNITED
v.                                                      )   STATES DISTRICT COURT FOR
                                                        )   THE SOUTHERN DISTRICT OF
PEDRO MENDOZA,                                          )   OHIO
                                                        )
       Defendant-Appellant.                             )
                                                        )


       BEFORE: BOGGS and GRIFFIN, Circuit Judges; HOOD, District Judge.*


       PER CURIAM. Pedro Mendoza pleaded guilty to conspiracy to distribute heroin, in

violation of 21 U.S.C. §§ 841(a)(1) and 846. The district court determined that, based on his

total offense level of 37 and criminal history category of I, Mendoza’s guidelines range of

imprisonment was 210 to 262 months. The court sentenced him to 210 months in prison.

       On appeal, Mendoza argues that his sentence is procedurally unreasonable because the

district court failed to adequately explain its rejection of his argument that a downward variance

was necessary to avoid unwarranted sentencing disparities and to account for the fact that he

would be deported following his incarceration.       Mendoza also argues that his sentence is

substantively unreasonable because the district court failed to give proper weight to his lack of

criminal history, his likely deportation, and the need to avoid unwarranted sentencing disparities.


       *
       The Honorable Joseph M. Hood, United States District Judge for the Eastern District of
Kentucky, sitting by designation.
No. 14-3111
United States v. Mendoza

       We generally review sentences under a deferential abuse-of-discretion standard for

reasonableness, which has both a procedural and a substantive component. United States v.

O’Georgia, 569 F.3d 281, 287 (6th Cir. 2009). We review Mendoza’s procedural reasonableness

arguments for plain error, however, because he failed to raise them when given the opportunity

to do so by the district court at the conclusion of the sentencing hearing. See United States v.

Brinley, 684 F.3d 629, 635 (6th Cir. 2012). To demonstrate plain error, Mendoza must show that

the district court committed a clear or obvious error that affected both his substantial rights and

the fairness, integrity, or public reputation of judicial proceedings. See id. A sentence may be

substantively unreasonable if the district court fails to consider pertinent sentencing factors or

gives an unreasonable amount of weight to any pertinent factor. United States v. Vowell,

516 F.3d 503, 510 (6th Cir. 2008).        We apply a rebuttable presumption of substantive

reasonableness to a within-guidelines sentence. United States v. Vonner, 516 F.3d 382, 389

(6th Cir. 2008) (en banc).

       Before imposing the sentence, the district court discussed several relevant sentencing

factors, including the seriousness of the offense, Mendoza’s personal circumstances and lack of

criminal history, and the need to promote respect for the law and provide a just punishment. The

court also explained that it was rejecting Mendoza’s request for a downward variance because

imposing a guidelines sentence was the most effective way to avoid unwarranted sentencing

disparities, and Mendoza’s likely deportation did not outweigh the other relevant sentencing

factors. Because the district court gave valid reasons for rejecting Mendoza’s request for a

downward variance, Mendoza has not shown that the court committed plain procedural error.

And because the record does not reflect that the district court unreasonably weighed the relevant




                                               -2-
No. 14-3111
United States v. Mendoza

sentencing factors, Mendoza has not overcome the presumption that his within-guidelines

sentence is substantively reasonable.

       Accordingly, Mendoza’s sentence is AFFIRMED.




                                         -3-